                                                       Case 1:21-mj-00351-RMM Document 5 Filed 04/07/21 Page 1 of 1
AD 442 (Rev. ll/ll)                   Arrest Warrant




                                                                             UNITED STATES DISTRICT COURT
                                                                                                               for the

                                                                                                    District of Columbia

                              United States of America
                                          v.
                                                                                                                 ) Case: 1:21-mj-00351
                                         Michael Fitzgerald                                                      ~ Assigned To : Meriweather, Robin M.
                                                                                                                 ) Assign. Date ~4/2/2021
                                                                                                                 ) Description: COMPLAINT WI ARREST WARIRANl
                                                                                                                 )
                                                               Defendant


                                                                                                ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                                                    to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                                                       Michael Fitzgerald
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                                       o            Superseding Indictment            o Information          o   Superseding Information             N Complaint
o     Probation Violation Petition                                                o   Supervised Release Violation Petition            o Violation     Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;
 18 U.S.C. §§ 1752(a)(I) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
 Without Lawful Authority;
 40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

                                                                                                                                                       2021.04.02
                                                                                                                                                       14:39:59 -04'00'
Date: __           0",--4,-,--/0"",2..,..,/2....,0",,2!.""-1   __
                                                                                                                                        Issuing officer's signature


City and state:                                                       Washington, D.C.                                   Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                                                          Printed name and title


                                                                                                              Return

       .    This warrant was r~ceived                                         o),(date)   .   4'/A IdlO'}"/          , and the person was arr~.stecton    (date)
                                                                                                                                          !It'(f- ~ $(,(r"c~Je.r
                                                                                                                                                                      L(/7 ~   0.). /

at   (City and state)                          H~dts<>'7                     b.r'!'6<hff¢                .
                                                                        :/




                                                                                                                                          Pri ted name and   p   e
